Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM McGladrey LLP McGladrey Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Registration Statement on Form S-8 of SP Bancorp, Inc. of our report dated March 30, 2012, relating to our audits of the consolidated financial statements, which appears in the Annual Report on Form 10-K of SP Bancorp, Inc. for the year ended December 31, 2011. /s/ McGladreyLLP Dallas, Texas May 29, 2012 Member of the RSM International network of independent accounting, tax and consulting firms.
